Citation Nr: 0404293	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-14 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date prior to June 12, 2001, 
for the award of service connection for tinnitus evaluated as 
10 percent disabling.  

2.  Entitlement to an initial compensable disability 
evaluation for the veteran's bilateral hearing loss 
disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from April 1967 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which, in pertinent 
part, established service connection for both tinnitus and 
bilateral hearing loss disability; assigned a 10 percent and 
a noncompensable evaluation for those disabilities, 
respectively; and effectuated the awards as of June 12, 2001.  
In April 2002, the veteran submitted a notice of disagreement 
with both the evaluations of his tinnitus and bilateral 
hearing loss disability and the effective date assigned for 
his service-connected tinnitus.  In August 2002, the RO 
issued a statement of the case to the veteran which addressed 
his tinnitus.  In September 2002, the veteran submitted an 
Appeal to the Board (VA Form 9) from the initial evaluation 
and effective date assigned for his tinnitus.  

In March 2003, the RO issued a statement of the case to the 
veteran which addressed the initial evaluation assigned for 
his bilateral hearing loss disability.  In July 2003, the RO 
issued a supplemental statement of the case to the veteran 
which addressed the initial evaluation assigned for his 
bilateral hearing loss disability.  In July 2003, the veteran 
submitted a substantive appeal from the initial evaluation 
assigned for his bilateral hearing loss disability.  In July 
2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the veteran expressly withdrew his appeal from the 
10 percent evaluation assigned for his tinnitus.  The veteran 
has represented himself throughout this appeal.  

For the reasons and bases discussed below, an effective date 
prior to June 12, 2001, for the award of service connection 
for tinnitus evaluated as 10 percent disabling is DENIED.  
The issue of the veteran's entitlement to an initial 
compensable evaluation for his bilateral hearing loss 
disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral hearing loss disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as the entitlement to an 
initial compensable evaluation for veteran's bilateral 
hearing loss disability.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disability is 
the same regardless of how the issue is styled.  


FINDINGS OF FACT

1.  The veteran's tinnitus was initially manifested during 
active service.  

2.  On June 12, 2001, the RO received the veteran's original 
claim for service connection for tinnitus.  


CONCLUSION OF LAW

An effective date prior to June 12, 2001, for the award of 
service connection for tinnitus evaluated as 10 percent 
disabling is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (2003), the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(1) (West 2002).  Title 
38 of the Code of Federal Regulations (2003) clarifies that 
an award of direct service connection will be effective on 
the day following separation from active military service or 
the date on which entitlement arose if the claim is received 
within one year of separation from service.  Otherwise, the 
effective date shall be the date of receipt of the veteran's 
claim or the date on which entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2003).  

The veteran's claim for service connection was received by 
the RO on June 12, 2001.  At a January 2002 VA examination 
for compensation purposes, the veteran reported that he had 
been exposed to gun and artillery-related noise during active 
service.  The veteran was diagnosed with chronic tinnitus 
associated with his inservice noise exposure.  In April 2002, 
the RO determined that the veteran's tinnitus initially 
became manifest during active service; established service 
connection for tinnitus evaluated as 10 percent disabling; 
and effectuated the award as of June 12, 2001, the date of 
receipt of his initial claim for service connection.  

The veteran asserts that the effective date for the award of 
service connection for his tinnitus should be January 25, 
1970, the day after his separation from active service, as he 
suffered from undiagnosed chronic tinnitus continuously 
following service separation.  In his April 2002 notice of 
disagreement and September 2002 Appeal to the Board (VA Form 
9), the veteran acknowledged that he had not been diagnosed 
with tinnitus until several years after service separation.  
He clarified that he had suffered from tinnitus continuously 
after service.  The veteran stated that he had not filed a 
claim of entitlement to service connection for tinnitus prior 
to being diagnosed with that disorder.  At the July 2003 
hearing before the undersigned Veterans Law Judge, the 
veteran reiterated that he had not been diagnosed with 
tinnitus until 1995.  He acknowledged that he had not filed a 
claim for service connection for tinnitus prior to June 2001.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's chronic tinnitus originated during 
active service.  The veteran's original claim for service 
connection was received by the RO on June 12, 2001, a date 
approximately thirty-one years after the veteran's separation 
from active service.  The RO effectuated the award of service 
connection for the veteran's tinnitus as of June 12, 2001.  
The veteran has acknowledged that he filed no claim for 
service connection prior to that date.  Given these facts, 
the appropriate effective date for the award of service 
connection is June 12, 2001, the date of receipt of the 
veteran's original claim.  

In addressing his contention that an effective date prior to 
June 12, 2001, is warranted as he continuously experienced 
tinnitus after active service, the Board notes that the 
veteran has not advanced a claim upon which relief may be 
granted.  The applicable laws and regulations direct that 
where a veteran submits a claim for service connection which 
is received by the VA more than a year after service 
separation, the effective date for an award of service 
connection will be the date entitlement arose or the date of 
receipt of the veteran's claim, whichever is later.  In 
reviewing a comparable factual scenario, the Court has held 
that where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet App 426, 430 (1994).  The law in this 
case does not provide for the assignment of an effective date 
prior to June 12, 2001, the date of receipt of the veteran's 
claim.  


II.  VCAA

In reviewing the issue of the veteran's entitlement to an 
earlier effective date for the award of service connection 
for tinnitus evaluated as 10 percent disabling, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  RO letters to the veteran 
dated in June 2001 and September 2001 informed him of the 
Veterans Claims Assistance Act of 2000 (VCAA); the evidence 
needed to support his claims for service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claim, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to the claim.  While 
the VCAA notices provided to the veteran do not pertain to 
the issue of an earlier effective date for his tinnitus, the 
Board finds that such deficiency is not prejudicial to the 
veteran given the law and not the evidence is dispositive of 
the veteran's claim.  Sabonis v. Brown, 6 Vet App 426, 430 
(1994).  


ORDER

An effective date prior to June 12, 2001, for the award of 
service connection for the veteran's tinnitus evaluated as 10 
percent disabling is denied.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have been amended.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA is required to 
inform the veteran (1) of the information and evidence not of 
record that is necessary to substantiate his claim, (2) the 
information and evidence that the VA will seek to provide, 
(3) the information and evidence that the veteran is expected 
to provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The issue of the initial 
evaluation assigned for the veteran's bilateral hearing loss 
disability has not been considered under the relevant 
statutes and regulations.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003)

A review of the claims file indicates that the veteran was 
seen by Gary Rada, M.D., and Peter C. Kaiser, M.D., for his 
bilateral hearing loss disability.  While some treatment 
records from Dr. Kaiser has been submitted by the veteran, 
clinical documentation of Dr. Rada's treatment is not of 
record.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003).  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all post-service 
treatment of his bilateral hearing loss 
disability, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the Gary Rada, M.D., Peter 
C. Kaiser, M.D., and all other identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the veteran, which is not 
already of record, for incorporation into 
the claims file.  

3.  The RO should then readjudicate the 
veteran's entitlement to an initial 
compensable evaluation for his bilateral 
hearing loss disability.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



